                           UNITED STATES DISTRICT COURT
                                             for the
                                  Southern District of the Indiana
United States of America                 )
         v.                              )                       Case No. 1:02CR00127-001
Curtis Graves                            )                       USM No. 07039-028
                                         )
                                                                 Sara Varner
Date of Original Judgment: 09/28/2004                            Defendant’s Attorney
Date of Amended Judgment: 11/30/2005
         Order for Sentence Reduction Pursuant to Section 404 of the First Step Act of 2018

Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons ☐ the attorney for the
Government, or ☐ the Court for a reduced sentence based on the statutory penalties which were modified
by sections 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), as if sections
2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time defendant’s offense was committed.
Having considered such motion, and taking into account the First Step Act of 2018, IT IS ORDERED
that the motion is:

☐ DENIED ☒ GRANTED and the defendant’s previously imposed sentence of imprisonment of 360
months on Counts 1 and 2 is reduced to 205 months.

I.   COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF
     2018:

Previous Sentence Imposed: 360 months                    Amended Sentence: 205 months*
Previous Supervised Release Term Imposed: 5 years        Amended Supervised Release Term: no change
Previous Underlying Sentence Imposed:                    Amended Underlying Sentence:

II. SENTENCE RELATIVE TO AMENDED TERMS:

☒ Conditions of supervised release set forth in judgment are to remain in effect.
☐ Conditions of supervised release set forth in judgment are to remain in effect, with the following
modifications:

III. ADDITIONAL COMMENTS:
* That is, 205 months on Counts 1 and 2, concurrent.


Except as provided above, all provisions of the judgment dated 11/30/2005 shall remain in effect.
IT IS SO ORDERED.


             Date: 2/12/2020
Order Date: _________________
